Citation Nr: 9906177	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Sioux Falls, South Dakota


THE ISSUES

Entitlement to an effective date prior to March 16, 1994, for 
service connection for posttraumatic stress disorder.

Entitlement to a disability evaluation for posttraumatic 
stress disorder, in excess of 30 percent, during the period 
from March 16, 1994 to September 30, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971 and served in Vietnam.

This appeal stems, in part, from May and June 1994 rating 
decisions of the RO.  The initial rating established service 
connection for posttraumatic stress disorder and rated it as 
10 percent disabling.  One of the June ratings denied an 
effective date of the award of service connection for 
posttraumatic stress disorder prior to March 16, 1994.  The 
other denied an increased rating for posttraumatic stress 
disorder.  A hearing officer, in a January 1997 decision, 
increased the disability evaluation to 30 percent, effective 
March 16, 1994--i.e. the date of service connection.

In a May 1998 rating decision the RO increased the disability 
evaluation for posttraumatic stress disorder to 100 percent, 
but assigned an effective date for that increase as October 
1, 1997.  As this is not a complete award of the benefit, the 
Board of Veterans' Appeals (Board) finds that the issue of a 
staged rating from the date of service connection to the date 
of the 100 percent evaluation, still remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).

In his March 1994 claim, the veteran indicated that he had 
frequent and severe headaches.  An October 1997 VA 
hospitalization clinical entry notes the complaint that he 
had had headaches for 20 years.  The question of whether the 
veteran is seeking service connection for headaches is 
referred to the RO for clarification from the veteran and 
appropriate consideration.

The veteran's mother submitted a statement in April 1998 
apparently indicating that the veteran had some disability as 
the result of Agent Orange exposure.  There is no claim 
before the Board on such an issue.  Her statement is referred 
to the RO for consideration as a possible informal claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for a neuropsychiatric disability was 
denied in February 1980, at which time the veteran was 
advised of his appellate rights.  The veteran did not file a 
timely appeal with that decision.

3.  The veteran filed a claim for service connection for 
posttraumatic stress disorder that was received by the RO on 
March 16, 1994.  No documentation of record prior to that 
date appears to be an informal claim.

4.  Between March 16, 1994 and April 2, 1997, posttraumatic 
stress disorder was manifested by mild impairment; the 
veteran worked up to 40 hours per week at times, and had been 
a full-time college student.

5.  The veteran has been considered unemployable due to 
posttraumatic stress disorder and related conditions, since 
April 2, 1997.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date for service connection 
for posttraumatic stress disorder prior to March 16, 1994 is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1998).

2.  The schedular criteria for a disability evaluation 
greater than 30 percent for posttraumatic stress disorder for 
the period from March 16, 1994 to April 2, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.114, 
3.400; 38 C.F.R. Part 4, Diagnostic Code 9411 (1994 and 
1998).

3.  Entitlement to a 100 percent disability evaluation for 
posttraumatic stress disorder from April 2, 1997, to 
September 30, 1997, is warranted.  38 U.S.C.A. §§ 1155, 5107, 
5110; 38 C.F.R. §§ 3.114, 3.400; 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1994 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant evidence has 
been properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

In October 1979 the veteran filed a claim of service 
connection for a "nervous condition possibly a mental 
condition" which he indicated began in April or May of 1971.  
In a February 1980 rating decision, of which the veteran was 
notified the following month with notice of his appellate 
rights, service connection was denied for a psychiatric 
disability.  There is no timely appeal of record regarding 
that 1980 decision.  See generally, 38 U.S.C.A. § 7105 (West 
1991) (regarding the one-year appellate period).

VA treatment records from January 1994 to March 1998 have 
been obtained.  Some observations of the veteran's anger, 
depressed/blunted affect, and attention span difficulties are 
made therein.

Two VA records, dated March 14, 1994, indicate that the 
veteran was to be seen regarding the need for treatment of 
posttraumatic stress disorder "features" and that 
posttraumatic stress disorder was to be ruled out.  The 
veteran described difficulty concentrating, flashbacks, an 
explosive personality, and efforts to avoid thinking about 
Vietnam.

As noted, the RO received a claim on March 16, 1994 of 
service connection for a psychiatric disability.  A letter 
the following month from the veteran's representative more 
clearly indicates that service connection for posttraumatic 
stress disorder was being sought.

An VA evaluation, which is undated but was clearly prepared 
subsequent to March 28, 1994, states that there appeared to 
be sufficient information from the record to render a 
diagnosis of posttraumatic stress disorder.

An April 1994 VA evaluation indicates that the veteran was 
not depressed or anxious, and speech was normal in rhythm, 
rate and tone.  He indicated he had a chaotic job history, 
partially due to "exploding sometimes".  He was diagnosed 
with posttraumatic stress disorder, combat related, mild.  
His Global Assessment of Functioning was 85, with minimal 
symptoms, and a stable marriage, children and grandchildren 
as a support system.

A May 1994 VA record reveals the veteran's mood was flat and 
that his affect was depressed.  He was "fairly upset" with 
his workplace.

An August 1994 VA treatment entry reflects the veteran's 
report of an increase in dreams and nightmares, apparently 
about an incident that occurred in Vietnam.

At an August 1994 RO hearing the veteran testified, in 
essence, that he had problems in service, that his 
psychiatric disability had been related to Vietnam, and that 
he had previously applied for service connection.  He 
acknowledged, however, that he had not filed a claim for 
service connection between the 1979 claim and the March 1994 
claim.  Over the previous 20 years, he asserted, his income 
had been less than $10,000 per year.  For the last year, he 
had worked at the VA hospital at Fort Meade.  He indicated 
that he had been working in electrical and refrigeration.  He 
worked on a "temporary" basis, but would work 40 hours per 
week.  He said that he did not miss any time due to his 
psychiatric problems.  He did report that most of the time he 
would tend to get angry with his fellow workers.  He also 
acknowledged having sleep problems and dreams/recollections 
of his experience in Vietnam.

A September 1994 VA treatment note indicates that the 
veteran, although anxious, was the most relaxed the examiner 
had seen, with "easy flow" of thought content and affect; 
also noted that month were a lot of schizoid traits.

The veteran was examined by the VA in March 1996, at which 
time it was noted that he was a full-time college student, 
taking 12 hours.  He indicated that he would isolate himself 
a great deal.  He asserted having had several hundred jobs 
since service, but indicated he had worked for the VA from 
1993 to 1995 in temporary work.  He last had worked in March 
1995.  He indicated he had had flashbacks.  He also had had 
intermittent nightmares which had not been as frequent since 
he started his medication regimen in 1993.  He made efforts 
to avoid situations and activities that would cause him to 
recall traumas experienced in Vietnam.  He had had a markedly 
diminished interest in significant activities throughout his 
life.  Objectively, he had an appropriate speech rate and 
denied current thoughts of suicide or homicide.  There was no 
evidence of auditory or visual hallucinations.  He was 
oriented to time, person and place, with acceptable recent 
and remote memory.  The veteran demonstrated a mild 
impairment in his ability to focus on timely task completion 
and a mild impairment in his ability to tolerate the 
increased mental demands and stress of the work place.  He 
was diagnosed with posttraumatic stress disorder, and his 
current Global Assessment of Functioning was 70, as was his 
highest assessment for the previous year.

At a September 1996 RO hearing the veteran testified that he 
was working on a part-time basis in home appliance repair, 
and that he was "doing all right" in school.  His major 
difficulty was being with and associating with others.  He 
acknowledged that his disability was no worse than it was 
two, three or four years ago--he argued, however, that he had 
not been properly evaluated previously.

VA treatment records from April to October 1997, and 
afterward, contain evidence of the veteran's ongoing problems 
with anger and some interpersonal issues.  He indicated that 
he previously dealt with problems with supervisors violently, 
but that he had found better ways.  He was concerned about 
losing his ability to enjoy his interests, and noted recent 
problems with sleeping.  He was still in school as of early 
1998.

The veteran was hospitalized by the VA from October to 
November 1997, at which time his chief complaints were anger 
and depression.  He denied crying episodes.  He had 
anhedonia, except for fishing, hunting and riding 
motorcycles.  An evaluation conducted early in the 
hospitalization revealed severe depression and that he had a 
panic disorder without agoraphobia, but with moderate 
attacks.  That evaluation revealed a Global Assessment of 
Functioning of 41 for the current year, and that that was the 
highest he had attained for the previous year.  During 
hospitalization, however, he reported that his depression 
improved "a lot" so that he subjectively rated it, at least 
by discharge, as a "4" out of "10".  At discharge, he was 
diagnosed with posttraumatic stress disorder and major 
depressive disorder, recurrent.  His Global Assessment of 
Functioning at discharge was 45, but the diagnosis of panic 
disorder was not repeated.  Associated clinical records 
reveal that medication was reducing the veteran's anger, and 
that he was learning to control his anger.  Reportedly, his 
sleep had improved, and there had been, apparently, a 
reduction in his nightmares.

The veteran was examined by the VA in April 1998, at which 
time it was reported that his last full-time job had been for 
six months in 1990, working at night in the engineering 
department at a casino.  He was diagnosed with posttraumatic 
stress disorder, as well as with depression and panic 
disorder, both secondary to posttraumatic stress disorder.  
His current Global Assessment of Functioning and for the 
previous year, including all his diagnoses, was 45.  
Posttraumatic stress disorder alone, currently and for the 
previously year, resulted in a Global Assessment of 
Functioning of 55 and that this would make him unemployable.

At an August 1998 hearing before the Board the veteran 
testified that he had received VA treatment around 1976 
and/or 1977.  This apparently had involved group sessions and 
medication.  He stated that he was a certified journeyman 
electrician in two states, a certified refrigeration 
technician and a journeyman carpenter, and noted other skills 
as well.  He admitted to having had fights at work.  He 
indicated that his children did not talk to him, or 
apparently would talk to him very little.  His earlier VA 
treatment had apparently stopped, perhaps as late as 1983, 
and then resumed around late 1992 or early 1993.


I.  Effective date of service connection

Generally, the effective date of an award of compensation or 
a claim for increase will be the date of receipt of the claim 
or the date the entitlement arose, whichever is later.  
Unless otherwise provided, the determination is made on the 
basis of the facts found.  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such discharge or 
release.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  
Once a formal claim is allowed, such a report may be accepted 
as an informal claim.  38 C.F.R. § 3.157.

Although the veteran, at best, may have been evaluated for 
posttraumatic stress disorder symptoms two days prior to his 
claim filed on March 16, 1994, there is nothing in the record 
prior to that latter date that actually establishes the 
diagnosis prior March 16.  The VA clinical record dated March 
14, 1994, does not specify that service connection was 
sought.  It only indicates that the veteran was seeking 
treatment for "features" of posttraumatic stress disorder, 
but does not clearly provide a diagnosis of posttraumatic 
stress disorder--such a disability was only to be ruled out.  
Id.  See also 38 C.F.R. § 3.304(f) (service connection for 
posttraumatic stress disorder requires a clear diagnosis).  
The March 16, 1994 submissions first indicate that service 
connection for a psychiatric disorder was being sought.  This 
is enough to fix that date as the date of claim since, based 
on subsequent communication and perhaps the record, the RO 
was then able to construe this specifically as a claim 
involving posttraumatic stress disorder; the "clear" 
diagnosis was not actually rendered until after March 28, 
1994.  The evidence shows that there is no claim of record 
following the February 1980 denial of service connection for 
a psychiatric disability, until the communications of March 
16, 1994.  Therefore, his entitlement did not arise prior to 
March 16, 1994.

There may exist additional VA treatment records from the 
1970s that reportedly involved treatment for a psychiatric 
disability.  Aside from whether or not such records could 
amount to a raised claim for such a disability, the veteran 
actually filed for service connection in 1979 anyway.  That 
claim was denied in 1980 and, as noted, the determination was 
not appealed even though he received notice of his appellate 
rights.  See 38 U.S.C.A. § 7105, supra; Tablazon v. Brown, 8 
Vet. App. 359 (1995).  Moreover, such old VA treatment 
records--even any that may have involved psychiatric 
treatment up to 1983 (the date his treatment reportedly 
stopped for awhile) are not deemed to be part of the record.  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Veterans Appeals (Court) held that the VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, even where 
they were not actually before the adjudicating body.  In 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994), however, the 
Court held that the Bell constructive-notice doctrine could 
not be applied retroactively before Bell was decided.  See 
VAOPGCPREC 12-95 (when, subsequent to a final RO denial prior 
to July 21, 1992, a claim is reopened after July 21, 1992, 
and benefits are awarded on the basis of evidence in the VA's 
possession but not actually in the record at the time of the 
RO denial, the effective date of that award will generally be 
the date on which the reopened claim was filed, as provided 
by 38 U.S.C.A. § 5110(a)); but see Dinsay v. Brown, 9 Vet. 
App. 79, 88 (1996) (dictum regarding a potential claim of 
clear and unmistakable error); compare Lynch v. Gober, 11 
Vet. App. 22, 26-29 (1997), rev'd, Lynch v. West, No. 98-7039 
(Fed. Cir. Dec. 29, 1998).  Therefore, those prior treatment 
records, to the extent they even exist, could not be read as 
part of the record so as to raise a claim of entitlement to 
service connection for a psychiatric disability--no matter 
what they contain.  Further, the record appears to contain 
all other post-Bell (i.e. 1992, et seq.) VA records, and 
there is nothing therein, as already discussed, that can be 
construed as an informal claim of service connection for 
posttraumatic stress disorder.  38 C.F.R. § 3.155.

The veteran's theory of recovery, that he had a disability 
since service and therefore his compensation should be 
effective from that time, would vitiate the laws and 
regulations concerning effective dates if it prevailed.  
Those rules emphasize that no matter when a disability 
actually began--in service or thereafter--the date of the 
claim will generally control the effective date of the grant 
of service connection.  An exception occurs when the claim is 
made within a year of service, when the effective date goes 
back to the date of separation.  He did not apply within one 
year of service.  The foregoing discussion establishes that 
his current service-connection claim was filed on March 16, 
1994, and thus as a matter of law the effective date cannot 
be prior to that date, even if the date of entitlement arose 
earlier.  It is the later of those two dates that controls.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Finally with respect to the effective date for service 
connection, the veteran has not argued that there was clear 
and unmistakable error in the February 1980 rating decision, 
so as to overturn that holding ab initio.  See 38 C.F.R. 
§ 3.105.  Although he has expressed disagreement with how the 
facts were weighed at that time, and his representative has 
indicated that another VA examination should have been held 
at the time, these assertions do not amount to a claim of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
44 (1993); Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); 
Crippen v. Brown, 9 Vet. App. 412 (1996) (a failure in the 
duty to assist does not constitute clear and unmistakable 
error); see also Link v. West, 12 Vet. App. 39 (1998).  
Therefore, the Board declines to adjudicate such a question.

For the foregoing reasons, the award of service connection 
for posttraumatic stress disorder is determined to be 
effective as of March 16, 1994.  38 U.S.C.A. §§ 5107, 5110; 
38 C.F.R. §§ 3.155, 3.157, 3.400.


II.  Disability evaluation between March 16, 1994 and 
September 30, 1997

The effective date for increased ratings in disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date; otherwise, 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  
See Harper v. Brown, 10 Vet. App. 125, 126-127 (1997).

Where increased compensation is awarded pursuant to a 
liberalizing VA regulation, the effective date of the award 
cannot be earlier than the effective date of the liberalizing 
provisions.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

In this case, the veteran's 30 percent rating was made 
effective as of March 16, 1994, which, as just determined, is 
the appropriate effective date.  He cannot receive 
compensation from an earlier date since he was not service 
connected until that date.  Since the evaluation was 
increased to 100 percent as of October 1, 1997, the Board 
need only determine whether a higher or staged rating is 
warranted for the period between those two dates.  Fenderson 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  Since the regulations 
were changed during the pendency of this appeal, he is 
entitled to have applied whichever set of regulations provide 
him with the higher rating--at least after the November 1996 
effective date of the new regulations.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); Dudnick v. Brown, 10 Vet. App. 79 
(1997); Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 
1998).  The RO's decision regarding the veteran's claim for 
an increased disability evaluation for his service-connected 
posttraumatic stress disorder has been adjudicated under both 
sets of regulations.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  From March 16, 1994 through September 30, 1997, the 
veteran's posttraumatic stress disorder was rated as 30 
percent disabling under the provisions of 38 C.F.R. § Part 4, 
Code 9411.  A 30 percent evaluation under the former rating 
criteria contemplates definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  In order to be entitled to an evaluation greater 
than 30 percent, the veteran must demonstrate, at a minimum, 
that the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  Diagnostic Code 9411 
(1996).  An examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disease, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the term 
"definite" in 38 C.F.R.§ 4.132 (1996) [Diagnostic Code 
9411] was considered to be "qualitative," whereas the other 
terms were "quantitative" in character, and the United 
States Court of Veterans Appeals invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  The General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A.§ 7104(c).

Demonstrable unemployability, one of the criteria for a 100 
percent evaluation, is an independent basis for the award of 
that evaluation.  38 C.F.R. § Part 4, Diagnostic Code 9411 
(1994); Johnson v. Brown, 7 Vet.App. 95 (1995).

The evidence during the time period in question does not show 
that there was considerable impairment.  Although the veteran 
characterized his job history as having been chaotic, he had 
a Global Assessment of Functioning of 85 in April 1994, and 
"minimal" symptoms according to the examination report at 
that time.  The August 1994 hearing established that although 
the veteran considered his work to be on a temporary basis, 
he was admittedly working 40 hours per week.  More pointedly, 
he acknowledged that he missed no time from work due to 
psychiatric problems at that time.  The March 1996 
examination revealed only mild impairment, which is 
consistent with the record.  His Global Assessment of 
Functioning at that time was considered to be as high as 70--
i.e. mild symptoms.  See The Diagnostic and Statistical 
Manual of Mental Disorders, (cited in 38 C.F.R. § Part 4 
under former and current regulations as the basis for VA 
disability evaluations of psychiatric disorders, discussed 
infra).  Based upon his admission at the September 1996 
hearing, the veteran apparently still did some part time work 
at least up to that time, and he was also a full-time college 
student.  By his own admission he was not having any 
problems, at that point, in school.  VA treatment records 
just prior to the October to November 1997 hospitalization do 
not reveal more than occasional complaints and problems 
generally consistent with the earlier record.  His schizoid 
traits were not clearly related to posttraumatic stress 
disorder, and even if so related, they have not been not 
linked to any real impairment in earning capacity.

The best evidence in the veteran's favor is actually the 
April 1998 VA examination report that establishes a Global 
Assessment of Functioning as low as 45 for all the veteran's 
difficulties and of 55 for posttraumatic stress disorder for 
the previous year.  The examiner thus essentially indicated 
that a Global Assessment of Functioning of 55 made the 
veteran unemployable as far back as April 1997.  A Global 
Assessment of Functioning of 55 does not, by definition, 
indicate unemployability under The Diagnostic and Statistical 
Manual of Mental Disorders.  See 38 C.F.R. § 4.125 (1994) and 
38 C.F.R. § 4.130 (regarding the use of the third and fourth 
editions of that manual, DSM-III and DSM-IV).  Thus the 
examiner's assessment of a Global Assessment of Functioning 
of 55 (indicating moderate symptoms but not unemployability), 
conflicts with his finding of unemployability.  If his 
evaluation of 45 is used, which includes depression and a 
panic disorder both purportedly related to posttraumatic 
stress disorder, then this is potentially indicative of 
unemployability per the DSM.  Given that a panic disorder and 
depression were considered secondary to posttraumatic stress 
disorder, the Board finds it appropriate to consider this 
lower assessment, and the veteran is entitled to the benefit 
of the doubt.

Therefore, an increased disability evaluation of 100 percent-
-based upon demonstrable unemployability--as of one year 
prior to the April 2, 1998 VA examination, is warranted under 
the former regulations.  Diagnostic Code 9411 (1994); 
Johnson.

The current regulations, however, must be considered to 
determine whether an effective date prior to April 2, 1997 is 
warranted.

Under the current rating criteria for post-traumatic stress 
disorder, a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is in order when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

Regardless of whether or not the new psychiatric regulations 
are considered to be liberalizing regulations, the evidence 
does not establish that prior to April 2, 1997, a rating 
higher than 30 percent is warranted.  38 C.F.R. § 3.114; 
VAOPGCPREC 11-97 (questions as to whether any of the recent 
amendments to VA's rating schedule pertaining to mental 
disorders are more beneficial to claimants than the 
previously-existing provisions must be resolved in individual 
cases where those questions are presented).  The evidence 
shows that most of the symptoms necessary for the 50 percent 
evaluation are not shown.  Prior to April 1997, there was no 
evidence of impaired speech, panic attacks, difficulty 
understanding complex commands or memory impairment, although 
some difficulty in concentration was shown.  Again, there is 
little evidence at all of reduced reliability and 
productivity at all prior to April 1997.  Aside from whether 
or not only the evidence generated following the effective 
date of the new rating criteria (November 1996) is evaluated, 
there is no entitlement to a rating greater than 30 percent 
prior to April 1, 1997.  See Rhodan, supra.

Applying the new regulations, the evidence is not so evenly 
balanced that there is doubt regarding any material issue.  
38 U.S.C.A. § 5107.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Further, the Board 
finds that in this case the disability picture is not so 
exceptional or unusual so as to warrant a referral for 
evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The criteria for an evaluation greater than that 
assigned have not been met or approximated as explained 
above.  38 C.F.R. § 4.7.



ORDER

Entitlement to an effective date for service connection for 
posttraumatic stress disorder prior to March 16, 1994 is 
denied.

Entitlement to a disability evaluation greater than 30 
percent for posttraumatic stress disorder, during the period 
from March 16, 1994 to April 2, 1997, is denied.

Entitlement to a 100-percent disability evaluation for 
posttraumatic stress disorder, from April 2, 1997 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 



- 2 -


